STURGIS, Judge
(concurring specially).
I concur in the conclusions and disposition of this cause as announced in the opinion by Judge WIGGINTON.
On the authority of this court’s decision on the petition for rehearing in the case of Apalachicola Northern Railroad Company v. Tyus, Fla.App., 114 So.2d 33, I feel that it is improper for this court to remand the cause with directions to the Deputy Commissioner to take further testimony and make new findings based thereon, as is the view of Judge CARROLL.